DETAILED ACTION
Claims 5-7 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered. 
The office acknowledges the following papers:
Claims and remarks filed on 1/10/2022.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. (U.S. 2004/0142717), in view of Chu (U.S. 8,234,436), in view of Mohamed et al. (U.S. 5,978,838), in view of Martwick (U.S. 2002/0002641), in view of Srinivasan et al. (U.S. 2003/0206582).
As per claim 5:
Schmidt and Chu disclosed a signal-processing apparatus comprising: 
a first processor (Schmidt: Figure 1 element 30, paragraph 20); 
a second processor (Schmidt: Figure 1 element 20, paragraph 20);
a data processing unit controlled directly by the second processor (Schmidt: Figure 1 elements 44-62, paragraphs 20, 22, and 54)(The switch fabric and function blocks are controlled by the vector co-processor to perform operations.);
a first bus directly coupled to the data processing unit (Chu: Figure 18 elements 1746, 1752, and 1773, column 26 lines 11-22)(Schmidt: Figure 1 element 44)(Chu disclosed an advanced graphics port bus (i.e. first bus) directly coupled to an advanced graphics processor and CPU bridge. The combination implements the CPU bridge and direct coupling to the bridge by the switch fabric and function blocks.);
a shared memory coupled to the first bus and used by the data processing unit (Chu: Figure 18 elements 1722, 1732, and 1773, column 25 lines 18-26 and column 26 lines 11-22)(Schmidt: Figure 1 element 42, paragraph 20)(Chu disclosed a CPU bridge connected to main and disk memory (i.e. shared memory). The combination implements the CPU bridge and direct coupling to the bridge by the switch fabric and function blocks. Added bus element 1773 of Chu (i.e. first bus) is coupled to the shared memory.);
a second bus directly coupled to the first processor (Chu: Figure 18 elements 1712 and 1764, column 24 lines 44-57)(Schmidt: Figure 1 element 30, paragraph 20)(Chu disclosed a CPU main bus (i.e. second bus) directly coupled to the CPU bridge and the CPU. The combination implements the CPU bridge and direct coupling to the bridge by the scalar processor via a bus.); and 
a bridge unit directly coupled to the first bus and the second bus (Chu: Figure 18 elements 1746, 1764, and 1773, column 24 lines 44-57 and column 26 lines 11-22)(Schmidt: Figure 1 elements 30 and 44)(Chu disclosed a CPU bridge directly coupled to both the advanced graphics port bus (i.e. first bus) and the CPU main bus (i.e. second bus). The combination implements the CPU bridge and direct coupling to the bridge by the switch fabric and function blocks via a bus. The combination implements the CPU bridge and direct coupling to the bridge by the scalar processor via a bus.).
The advantage of bridge units is that they can connect multiple processors to memory. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the bridge unit of Chu into the processing system of Schmidt for the advantage of increased access to memory systems by processing units. 
Schmidt and Chu failed to teach a second processor controlled directly by the first processor; a video input/output unit coupled to the first bus; wherein the data processing unit comprises at least: a first hardware block dedicated to deblocking filtering; and a second hardware block dedicated to motion estimation, and performs video encode processings on data received from the video input/output unit or performs video decode processings to generate data to be output through the video input/output unit.
However, Mohamed combined with Schmidt and Chu disclosed a second processor controlled directly by the first processor (Mohamed: Figures 1-2 elements 110 and 120, column 3 lines 5-10, column 4 lines 24-33, and column 6 lines 37-62)(Schmidt: Figure 1 element 20 and 30, paragraph 20)(Mohamed disclosed a general purpose processor controlling and stopping execution of a vector coprocessor. Each processor can access separate caches for parallel execution of threads. Schmidt disclosed a scalar and vector co-processor with connections with instruction and data memory. The combination implements the controls of Mohamed into the scalar processor of Schmidt.).
The advantage of a scalar processor directly controlling a coprocessor is that both can process instructions in parallel and can synchronize instruction results as needed. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the processor controls of Mohamed into the processing system of Schmidt for the advantage of increased performance and synchronized execution.
Schmidt, Chu, and Mohamed failed to teach a video input/output unit coupled to the first bus; wherein the data processing unit comprises at least: a first hardware block dedicated to deblocking filtering; and a second hardware block dedicated to motion estimation, and performs video encode processings on data received from the video input/output unit or performs video decode processings to generate data to be output through the video input/output unit.
However, Martwick combined with Schmidt, Chu, and Mohamed disclosed a video input/output unit coupled to the first bus (Martwick: Figure 1 elements 120-122, paragraphs 13-14 and 17)(Chu: Figure 18 elements 1746, 1752, and 1773, column 26 lines 11-22)(Schmidt: Figure 1)(Martwick disclosed a display device controller (i.e. video I/O unit) to interface between a display device, such as a computer monitor. The combination implements the display device controller into the system of Schmidt. Added bus element 1773 (i.e. first bus) is coupled to the display device controller.).
The advantage of implementing video input/output units in processor systems is that processor systems can provide input-output data to displays. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the video input/output unit of Martwick into the system of Schmidt.
Schmidt, Chu, Mohamed, and Martwick failed to teach wherein the data processing unit comprises at least: a first hardware block dedicated to deblocking filtering; and a second hardware block dedicated to motion estimation, and performs video encode processings on data received from the video input/output unit or performs video decode processings to generate data to be output through the video input/output unit.
However, Srinivasan combined with Schmidt, Chu, Mohamed, and Martwick disclosed wherein the data processing unit comprises at least: 
a first hardware block dedicated to deblocking filtering (Srinivasan: Figure 1 element 100, paragraphs 28, 34, and 45)(Schmidt: Figure 1 element 44, paragraph 22)(Srinivasan disclosed a video encoder applying a deblocking filter to a reconstructed video frame. Schmidt disclosed a switch fabric with a plurality of function specific blocks. The combination allows for the switch fabric of Schmidt to include a deblocking filter function specific block for video encoding.); and 
a second hardware block dedicated to motion estimation (Srinivasan: Figure 1 element 110, paragraph 31)(Schmidt: Figure 1 element 44, paragraph 22)(Srinivasan disclosed a video encoder performing motion estimation to a current video frame. Schmidt disclosed a switch fabric with a plurality of function specific blocks. The combination allows for the switch fabric of Schmidt to include a motion estimation function specific block for video encoding.), and 
performs video encode processings on data received from the video input/output unit or performs video decode processings to generate data to be output through the video input/output unit (Martwick: Figure 1 element 122, paragraphs 14 and 17)(Srinivasan: Figure 1 element 110, paragraph 31)(Schmidt: Figure 1 element 44, paragraph 22)(The combination implements the display device controller into the system of Schmidt. The combination allows for the switch fabric of Schmidt to include a deblocking filter and motion estimation function specific blocks for video encoding. The display device controller receives frames for encoding.).
The advantage of implementing video encoding and decoding units is that it allows for video frame data to be processed and shown on displays. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the video encoding and decoding elements of Srinivasan in Schmidt to process video frame data for display.
As per claim 6:
Schmidt, Chu, Mohamed, Martwick, and Srinivasan disclosed the signal-processing apparatus according to claim 5, wherein the first bus and the second bus are free from direct connection (Chu: Figure 18 elements 1746, 1764, and 1773, column 24 lines 44-57 and column 26 lines 11-22)(Schmidt: Figure 1 element 34, paragraph 30)(Chu disclosed a CPU bridge directly coupled to both the advanced graphics port bus (i.e. first bus) and the CPU main bus (i.e. second bus). The combination implements the CPU bridge and direct coupling to the bridge by the switch fabric and function blocks via a bus. The bridge connects the CPU main bus (i.e. second bus) to the advanced graphics port bus (i.e. first bus). These buses aren’t directly connected.).
As per claim 7:
Schmidt, Chu, Mohamed, Martwick, and Srinivasan disclosed the disclosed the signal-processing apparatus according to claim 5, wherein the second bus is coupled to the first processor and at least one additional device other than the first bus (Chu: Figure 18 elements 1712 and 1764, column 24 lines 44-57)(Schmidt: Figure 1 element 34, paragraph 30)(Chu disclosed a CPU bridge directly coupled to both the advanced graphics port bus (i.e. first bus) and the CPU main bus (i.e. second bus). The combination implements the CPU bridge and direct coupling to the bridge by the switch fabric and function blocks via a bus. The bridge connects the CPU main bus (i.e. second bus) to the advanced graphics port bus(i.e. first bus). The second bus is indirectly coupled to multiple elements in Schmidt.).

Response to Arguments
The arguments presented by Applicant in the response, received on 1/10/2022 are partially considered persuasive.
Applicant argues for claim 5:
“Further, it is stated at page 4 in section 6 of the Office Action that "[t]he advantage of implementing bus bridges in processor systems is that processors can access many peripheral devices, such as input devices, displays, external storage, and networks, for their known advantages." However, this statement only asserts that one of ordinary skill in the art would have been motived to combine the references since there is the advantage, but does not explain the motive. Since Schmidt and Martwick disclose inventions having different objects, there is no teaching and/or suggestion to combine them. For example, Schmidt is silent about the need to access I/O addresses or peripherals.”  

This argument isn’t found to be persuasive for the following reason. The applicant is correct that Schmidt doesn’t appear to discuss peripherals. However, a processing system that doesn’t allow for user input/output/access isn’t a processing system that can perform useful functions for a user. Thus, there is sufficient motivation to provide users access to processing system in order to be able to perform useful functions.
Applicant argues for claim 5:
“Furthermore, the rejection relies upon the above-described reasons to assert that the bridge/memory controller 111 of Martwick should be implemented in the system of Schmidt, presumably in order to access the cache memory 32. However, since the cache memory 32 is already accessible from the scalar processor 30 in the system of Schmidt, there is no reason for implementing the new bridge/memory controller 111 of Martwick. There is also a drawback in implementing the bridge/memory controller 111 of Martwick in the system of Schmidt because inserting the newly providing bridge/memory controller 111 between the scalar processor 30 and the cache memory 32 would result in slower access speeds to/from the cache memory 32, which is specifically designed to provide improved access speed.”  

This argument isn’t found to be persuasive for the following reason. Martwick is no longer used to modify the system of Schmidt with a bridge unit to access cache memory. Thus, this argument is considered a moot point.
Applicant argues for claim 5:
“Finally, regarding the claimed first bus, the rejection relies on the first 1/0 bus 120 of Martwick as corresponding to the claimed first bus as there is no element equivalent to the claimed first bus in Schmidt. However, the first 1/0 bus 120 is a bus for connecting to external devices. (See paragraphs [0014]-[0017] of Martwick). Therefore, if the bridge/memory controller 111 and the first 1/0 bus 120 of Martwick were added to the system of Schmidt, they would be configured such that first 1/0 bus 120 and blocks 44-62 in Schmidt are located on opposite sides of the bridge/memory controller 111.  
Based on this configuration of elements, the assertions in the rejection that the blocks 44- 62 of Schmidt correspond to the claimed data processing unit and the first I/O bus 120 of Martwick corresponds to the claimed first bus is improper because the presence of the bridge/memory controller 111 between the blocks 44-62 and the first I/O bus 120 prevents these elements from meeting the claimed feature of the first bus being directly coupled to the data processing unit.”

This argument is found to be persuasive for the following reason. The examiner agrees that Martwick failed to teach the newly claimed limitations. However, a new ground of rejection has been given due to the amendment.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183